Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitation 
“a coupling protrusion is formed on an outer periphery of an outer vertical protruding rod among two vertical protruding rods of the inner container so that an outer side of an upper part of the container cover is coupled thereto; and a gap is formed between the inner periphery of the inner container and an outer periphery of a lower part of the container cover so that an upper end of the exhaustion piston rising from the inner periphery of the inner container is inserted” in claim 1 and 
“wherein the pump body comprises: a lower cylinder which is a cylindrical member inserted into and coupled to a bottom in the lower protruding groove of the container cover, is opened at a top thereof, and has a cosmetic-content inflow hole formed in a center of a lower part thereof, an upper cylinder which is a cylindrical member opened at upper and lower parts thereof coupled to an inner periphery of the lower cylinder, and has on an outer periphery thereof an outer-periphery protrusion placed on an upper end of the lower cylinder; a plate-shaped intake valve coupled to a lower end of an inner periphery of the upper cylinder” in claim 5. 
The closest prior arts are Sam (KR 20160093352), Kim (WO 2017/146408), and CNT CO. LTD (KR 1020150039434). None of the prior arts teach the claimed invention including a coupling protrusion and the pump body structure as recited in the independent claims. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-2 and 4-5 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754